 1   Jahan C. Sagafi (Cal. Bar No. 224887)            Brian James Shearer*
     Rachel Dempsey (Cal. Bar No. 310424)             Craig L. Briskin*
 2   OUTTEN & GOLDEN LLP                              JUSTICE CATALYST LAW
     One California Street, 12th Floor                718 7th Street NW
 3
     San Francisco, California 94111                  Washington, D.C. 20001
 4   Telephone: (415) 638-8800                        Telephone: (518) 732-6703
     Facsimile: (415) 638-8810                        brianshearer@justicecatalyst.org
 5   jsagafi@outtengolden.com                         cbriskin@justicecatalyst.org
     rdempsey@outtengolden.com
 6
     Ossai Miazad*                                    Benjamin D. Elga*
 7
     Michael N. Litrownik*                            JUSTICE CATALYST LAW
 8   OUTTEN & GOLDEN LLP                              81 Prospect Street
     685 Third Avenue, 25th Floor                     Brooklyn, NY 11201
 9   New York, NY 10017                               Telephone: (518) 732-6703
     Telephone: (212) 245-1000                        belga@justicecatalyst.org
10   Facsimile: (646) 509-2060
11   om@outtengolden.com
     mlitrownik@outtengolden.com
12
     *admitted pro hac vice
13
     Attorneys for Plaintiff and the Proposed Class
14

15
                                  UNITED STATES DISTRICT COURT
16
                                NORTHERN DISTRICT OF CALIFORNIA
17                                   SAN FRANCISCO DIVISION

18   EDUARDO PEÑA, individually and on            Case No. 19-cv-04065-MMC
     behalf of all others similarly situated,
19                                                    DECLARATION OF OSSAI MIAZAD IN
                         Plaintiff,                   SUPPORT OF PLAINTIFF’S
20
                                                      OPPOSITION TO WELLS FARGO’S
21        v.                                          MOTION TO DISMISS PLAINTIFF’S
                                                      FIRST AMENDED COMPLAINT
22   WELLS FARGO BANK, N.A.,
23                       Defendant.
24

25

26

27

28
                                                                                 DECLARATION OF OSSAI MIAZAD
                                                                          IN SUPPORT OF PLAINTIFF’S OPPOSITION
                                                                                         TO MOTION TO DISMISS
                                                                                     CASE NO. 19-CV-04065-MMC
 1   I, Ossai Miazad, declare as follows:

 2         1.      I am an attorney at law admitted before the bar of this Court for purposes of this case

 3   and a partner at Outten & Golden LLP, retained as counsel for Plaintiff. Along with lawyers from

 4   Justice Catalyst Law, I am one of the attorneys primarily responsible for prosecuting Plaintiff’s

 5   claims on behalf of himsef and the proposed classes.

 6         2.      I make this declaration in support of the Plaintiff’s Opposition to Defendant’s Motion

 7   to Dismiss Plaintiff’s First Amended Complaint.

 8         3.      Attached hereto as Exhibit A is a true and correct copy of the complaint in Norris v.

 9   Bayview Loan Servicing, LLC, No. 15 Civ. 6413 (C.D. Cal., filed Aug. 21, 2015) (ECF No. 1-1),
10   which was retrieved from PACER.
11         4.      Attached hereto as Exhibit B is a true and correct copy of the order granting summary
12   judgment in Para v. United Carolina Bank, No. 97 Civ. 54, (E.D.N.C. Aug. 26, 1998), which was
13   retrieved from PACER.
14         5.      I declare under penalty of perjury under the laws of the United States and the State of
15   New York that the foregoing is true and correct, and that this declaration was executed on November
16   18, 2019 in New York, New York.
17
                                                         /s/ Ossai Miazad
18                                                       Ossai Miazad
19                                                       Ossai Miazad (admitted pro hac vice)
20                                                       OUTTEN & GOLDEN LLP
                                                         685 Third Avenue, 25th Floor
21                                                       New York, NY 10017
                                                         Telephone: (212) 245-1000
22                                                       Facsimile: (646) 509-2060
                                                         omiazad@outtengolden.com
23

24

25

26

27

28
                                                                                   DECLARATION OF OSSAI MIAZAD
                                                                            IN SUPPORT OF PLAINTIFF’S OPPOSITION
                                                 -1-                                       TO MOTION TO DISMISS
                                                                                       CASE NO. 19-CV-04065-MMC
